UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 3-31 Date of reporting period: 6-30-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings Equity Income Fund June 30, 2013 Equity Income - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 73.1% AEROSPACE AND DEFENSE — 0.4% Rockwell Collins, Inc. AIR FREIGHT AND LOGISTICS — 2.2% United Parcel Service, Inc., Class B AUTOMOBILES — 0.3% Honda Motor Co., Ltd. BEVERAGES — 3.2% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. CAPITAL MARKETS — 3.0% Goldman Sachs Group, Inc. (The) Northern Trust Corp. CHEMICALS — 0.9% Mosaic Co. (The) COMMERCIAL BANKS — 5.3% Comerica, Inc. Commerce Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. (The) SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 3.8% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.4% Cisco Systems, Inc. DIVERSIFIED FINANCIAL SERVICES — 1.0% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.3% AT&T, Inc. CenturyLink, Inc. ELECTRICAL EQUIPMENT — 0.3% ABB Ltd. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Molex, Inc., Class A FOOD AND STAPLES RETAILING — 1.8% Sysco Corp. Wal-Mart Stores, Inc. GAS UTILITIES — 3.5% AGL Resources, Inc. Piedmont Natural Gas Co., Inc. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.2% Becton Dickinson and Co. HOTELS, RESTAURANTS AND LEISURE — 0.3% Carnival Corp. HOUSEHOLD PRODUCTS — 3.7% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.0% General Electric Co. Koninklijke Philips Electronics NV INSURANCE — 4.1% Allstate Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.4% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Agilent Technologies, Inc. MACHINERY — 0.1% Atlas Copco AB B Shares MEDIA — 0.2% Omnicom Group, Inc. METALS AND MINING — 0.3% Newmont Mining Corp. MULTI-UTILITIES — 3.1% Consolidated Edison, Inc. PG&E Corp. OIL, GAS AND CONSUMABLE FUELS — 11.5% Chevron Corp. El Paso Pipeline Partners LP Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Spectra Energy Partners LP Total SA PHARMACEUTICALS — 8.8% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Teva Pharmaceutical Industries Ltd. ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Annaly Capital Management, Inc. Rayonier, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Applied Materials, Inc. Intel Corp. SOFTWARE — 1.3% Microsoft Corp. THRIFTS AND MORTGAGE FINANCE — 0.9% Capitol Federal Financial, Inc. TOTAL COMMON STOCKS (Cost $6,234,054,327) CONVERTIBLE BONDS — 12.9% AEROSPACE AND DEFENSE — 1.0% Goldman Sachs Group, Inc. (The), (convertible into General Dynamics Corp.), MTN, 2.85%, 7/17/13 L-3 Communications Holdings, Inc., 3.00%, 8/1/35 CAPITAL MARKETS — 0.7% Janus Capital Group, Inc., 3.25%, 7/15/14 Janus Capital Group, Inc., 0.75%, 7/15/18 ENERGY EQUIPMENT AND SERVICES — 0.4% Credit Suisse, (Convertible into Schlumberger Ltd.), MTN, 2.35%, 9/25/13 HEALTH CARE EQUIPMENT AND SUPPLIES — 1.8% Hologic, Inc., 2.00%, 12/15/13 HEALTH CARE PROVIDERS AND SERVICES — 2.0% LifePoint Hospitals, Inc., 3.50%, 5/15/14 WellPoint, Inc., 2.75%, 10/15/42 HOTELS, RESTAURANTS AND LEISURE — 1.6% International Game Technology, 3.25%, 5/1/14 LIFE SCIENCES TOOLS AND SERVICES — 0.4% UBS AG, (convertible into Agilent Technologies), 3.80%, 12/24/13 UBS AG, (convertible into Agilent Technologies), 5.17%, 7/1/13 MEDIA — 1.7% tw telecom, inc., 2.375%, 4/1/26 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.3% Intel Corp., 2.95%, 12/15/35 Microchip Technology, Inc., 2.125%, 12/15/37 TOTAL CONVERTIBLE BONDS (Cost $1,291,008,740) CONVERTIBLE PREFERRED STOCKS — 10.2% COMMERCIAL BANKS — 4.5% Wells Fargo & Co., 7.50% DIVERSIFIED FINANCIAL SERVICES — 1.3% Bank of America Corp., 7.25% FOOD PRODUCTS — 0.2% Post Holdings, Inc., 3.75% INSURANCE — 0.6% MetLife, Inc., 5.00%, 9/4/13 MACHINERY — 2.3% Stanley Black & Decker, Inc., 4.75%, 11/17/15 OIL, GAS AND CONSUMABLE FUELS — 0.6% Apache Corp., 6.00%, 8/1/13 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Health Care REIT, Inc., 6.50% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $968,834,010) PREFERRED STOCKS — 2.3% COMMERCIAL BANKS — 0.3% U.S. Bancorp, 6.00% DIVERSIFIED FINANCIAL SERVICES — 2.0% Citigroup, Inc., 5.95% General Electric Capital Corp., 6.25% TOTAL PREFERRED STOCKS (Cost $238,052,305) EXCHANGE-TRADED FUNDS † iShares Russell 1000 Value Index Fund (Cost $5,076,925) TEMPORARY CASH INVESTMENTS — 0.4% Federal Home Loan Bank Discount Notes, 0.00%, 7/1/13 Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.00%, 1/15/14, valued at $1,446,505), in a joint trading account at 0.06%, dated 6/28/13, due 7/1/13 (Delivery value $1,416,923) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $4,331,070), in a joint trading account at 0.05%, dated 6/28/13, due 7/1/13 (Delivery value $4,250,766) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $1,441,199), in a joint trading account at 0.04%, dated 6/28/13, due 7/1/13 (Delivery value $1,416,921) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $42,177,532) TOTAL INVESTMENT SECURITIES — 98.9% (Cost $8,779,203,839) OTHER ASSETS AND LIABILITIES — 1.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CHF Credit Suisse AG 7/31/2013 USD CHF Credit Suisse AG 7/31/2013 ) USD EUR UBS AG 7/31/2013 USD EUR UBS AG 7/31/2013 USD JPY Credit Suisse AG 7/31/2013 USD JPY Credit Suisse AG 7/31/2013 ) USD SEK JPMorgan Chase Bank N.A. 7/31/2013 ) USD SEK JPMorgan Chase Bank N.A. 7/31/2013 Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc EUR - Euro JPY - Japanese Yen MTN - Medium Term Note SEK - Swedish Krona USD - United States Dollar † Category is less than 0.05% of total net assets. Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Equity-linked debt security. The aggregated value of these securities at the period end was $108,347,350, which represented 1.0% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $144,459,767, which represented 1.4% of total net assets. Coupon rate adjusts periodically based upon a predetermined schedule. Interest reset date is indicated. Rate shown is effective at the period end. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Convertible Bonds — — Convertible Preferred Stocks — — Preferred Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the three months ended June 30, 2013 follows: March 31, 2013 June 30, 2013 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Capitol Federal Financial, Inc. Piedmont Natural Gas Co., Inc. (1 ) WGL Holdings, Inc. — (1) Company was not an affiliate at June 30, 2013. 4. Federal Tax Information As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Large Company Value Fund June 30, 2013 Large Company Value - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.9% AEROSPACE AND DEFENSE — 2.0% General Dynamics Corp. Honeywell International, Inc. Raytheon Co. Textron, Inc. AIRLINES — 0.4% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.2% Ford Motor Co. BEVERAGES — 0.3% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc. CAPITAL MARKETS — 4.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.7% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A COMMERCIAL BANKS — 6.6% KeyCorp PNC Financial Services Group, Inc. (The) U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.0% ADT Corp. (The) Avery Dennison Corp. Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.4% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 1.4% Apple, Inc. NetApp, Inc. CONSUMER FINANCE — 0.7% Capital One Financial Corp. DIVERSIFIED FINANCIAL SERVICES — 7.2% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.9% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.1% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.7% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.6% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.3% Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Abbott Laboratories Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.2% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.6% Carnival Corp. HOUSEHOLD PRODUCTS — 2.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.7% General Electric Co. INSURANCE — 8.4% Allstate Corp. (The) American International Group, Inc. Berkshire Hathaway, Inc., Class B Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) MACHINERY — 1.3% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 2.8% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.2% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.6% PG&E Corp. MULTILINE RETAIL — 1.6% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 13.8% Apache Corp. Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 8.6% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Applied Materials, Inc. Intel Corp. SOFTWARE — 2.5% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 0.4% Lowe's Cos., Inc. TOBACCO — 0.4% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $438,431,566) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.00%, 1/15/14, valued at $838,367), in a joint trading account at 0.06%, dated 6/28/13, due 7/1/13 (Delivery value $821,222) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $2,510,206), in a joint trading account at 0.05%, dated 6/28/13, due 7/1/13 (Delivery value $2,463,663) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $835,292), in a joint trading account at 0.04%, dated 6/28/13, due 7/1/13 (Delivery value $821,221) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,373,049) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $444,804,615) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 7/31/2013 Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Market Neutral Value Fund June 30, 2013 Market Neutral Value - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 73.6% AEROSPACE AND DEFENSE — 6.2% General Dynamics Corp. HEICO Corp., Class A Northrop Grumman Corp. Rockwell Collins, Inc. AIR FREIGHT AND LOGISTICS — 1.5% United Parcel Service, Inc., Class B AUTOMOBILES — 0.2% Honda Motor Co. Ltd. ADR Toyota Motor Corp. ADR BEVERAGES — 1.5% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. CAPITAL MARKETS — 3.9% Franklin Resources, Inc. Janus Capital Group, Inc. Northern Trust Corp. Silvercrest Asset Management Group, Inc., Class A T. Rowe Price Group, Inc. CHEMICALS — 1.4% Mosaic Co. (The) COMMERCIAL BANKS — 2.0% Commerce Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. (The) Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 2.4% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 0.5% Harris Corp. CONTAINERS AND PACKAGING — 1.0% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% CenturyLink, Inc. tw telecom, inc., Class A ELECTRIC UTILITIES — 4.4% Empire District Electric Co. (The) Great Plains Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 5.4% ABB Ltd. ADR Brady Corp., Class A Hubbell, Inc., Class A Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.5% Molex, Inc., Class A ENERGY EQUIPMENT AND SERVICES — 0.5% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 0.8% Sysco Corp. FOOD PRODUCTS — 4.7% General Mills, Inc. Mondelez International, Inc. Class A Unilever NV GAS UTILITIES — 1.9% Laclede Group, Inc. (The) HEALTH CARE EQUIPMENT AND SUPPLIES — 0.2% Stryker Corp. HEALTH CARE PROVIDERS AND SERVICES — 1.8% LifePoint Hospitals, Inc. Quest Diagnostics, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.2% Carnival Corp. HOUSEHOLD DURABLES — 1.3% Lennar Corp., Class B HOUSEHOLD PRODUCTS — 0.5% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.3% Koninklijke Philips Electronics NV INSURANCE — 2.6% Chubb Corp. (The) Crawford & Co. Class A MetLife, Inc. Symetra Financial Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.2% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.2% Agilent Technologies, Inc. MACHINERY — 0.5% Woodward, Inc. MULTI-UTILITIES — 0.7% PG&E Corp. MULTILINE RETAIL — 1.2% Nordstrom, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.4% Apache Corp. Imperial Oil Ltd. Linn Energy LLC Occidental Petroleum Corp. PAA Natural Gas Storage LP Royal Dutch Shell plc, Class A, ADR Tallgrass Energy Partners LP Total SA ADR Williams Partners LP PERSONAL PRODUCTS — 1.2% Coty, Inc. Class A PHARMACEUTICALS — 1.6% Johnson & Johnson Mallinckrodt plc REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.0% Annaly Capital Management, Inc. Corrections Corp. of America Piedmont Office Realty Trust, Inc., Class A ROAD AND RAIL — 1.1% Heartland Express, Inc. Union Pacific Corp. SPECIALTY RETAIL — 0.6% Bed Bath & Beyond, Inc. THRIFTS AND MORTGAGE FINANCE — 0.2% Capitol Federal Financial, Inc. TRADING COMPANIES AND DISTRIBUTORS — 1.5% Rush Enterprises, Inc., Class B WIRELESS TELECOMMUNICATION SERVICES — 3.0% Rogers Communications, Inc., Class B Telephone & Data Systems, Inc. Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $14,046,293) EXCHANGE-TRADED FUNDS — 4.1% iShares Russell 1000 Value Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $738,152) CONVERTIBLE BONDS — 0.6% PAPER AND FOREST PRODUCTS — 0.6% Rayonier TRS Holdings, Inc., 4.50%, 8/15/15 (Cost $99,731) TEMPORARY CASH INVESTMENTS — 18.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.00%, 1/15/14, valued at $487,898), in a joint trading account at 0.06%, dated 6/28/13, due 7/1/13 (Delivery value $477,920) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,460,846), in a joint trading account at 0.05%, dated 6/28/13, due 7/1/13 (Delivery value $1,433,759) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $486,108), in a joint trading account at 0.04%, dated 6/28/13, due 7/1/13 (Delivery value $477,920) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,708,876) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 96.7% (Cost $18,593,052) SECURITIES SOLD SHORT — (78.3)% COMMON STOCKS SOLD SHORT — (62.8)% AEROSPACE AND DEFENSE — (6.7)% Boeing Co. (The) ) ) HEICO Corp. ) ) Honeywell International, Inc. ) ) Lockheed Martin Corp. ) ) ) AIR FREIGHT AND LOGISTICS — (0.4)% FedEx Corp. ) ) AUTOMOBILES — (0.2)% General Motors Co. ) ) BEVERAGES — (1.5)% Coca-Cola Co. (The) ) ) BIOTECHNOLOGY — (0.6)% Amgen, Inc. ) ) CAPITAL MARKETS — (1.8)% Ameriprise Financial, Inc. ) ) Bank of New York Mellon Corp. (The) ) ) BlackRock, Inc. ) ) ) COMMERCIAL BANKS — (1.4)% Fifth Third Bancorp. ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.5)% Waste Management, Inc. ) ) DIVERSIFIED FINANCIAL SERVICES — (0.6)% JPMorgan Chase & Co. ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (1.5)% Verizon Communications, Inc. ) ) Windstream Corp. ) ) ) ELECTRIC UTILITIES — (2.9)% Duke Energy Corp. ) ) Southern Co. (The) ELECTRICAL EQUIPMENT — (4.9)% Eaton Corp. plc ) ) Emerson Electric Co. ) ) Hubbell, Inc., Class B ) ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (2.4)% Molex, Inc. ) ) ENERGY EQUIPMENT AND SERVICES — (0.5)% Halliburton Co. ) ) FOOD AND STAPLES RETAILING — (0.4)% Wal-Mart Stores, Inc. ) ) FOOD PRODUCTS — (4.9)% ConAgra Foods, Inc. ) ) Kellogg Co. ) ) Unilever plc ADR ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.8)% HCA Holdings, Inc. ) ) Laboratory Corp. of America Holdings ) ) ) HOTELS, RESTAURANTS AND LEISURE — (2.1)% Carnival plc ADR ) ) Darden Restaurants, Inc. ) ) McDonald's Corp. ) ) Royal Caribbean Cruises Ltd. ) ) ) HOUSEHOLD DURABLES — (1.3)% Lennar Corp., Class A ) ) HOUSEHOLD PRODUCTS — (0.3)% Kimberly-Clark Corp. ) ) INSURANCE — (2.5)% Berkshire Hathaway, Inc., Class B ) ) Crawford & Co. Class B ) ) Prudential Financial, Inc. ) ) ) IT SERVICES — (0.6)% Paychex, Inc. ) ) LEISURE EQUIPMENT AND PRODUCTS — (1.2)% Mattel, Inc. ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.9)% Thermo Fisher Scientific, Inc. ) ) MACHINERY — (3.6)% Caterpillar, Inc. ) ) Deere & Co. ) ) ) MULTILINE RETAIL — (1.9)% Kohl's Corp. ) ) Macy's, Inc. ) ) Sears Holdings Corp. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (7.5)% ConocoPhillips ) ) Kinder Morgan Management LLC ) ) LinnCo LLC ) ) Plains All American Pipeline LP ) ) Royal Dutch Shell plc, Class B, ADR ) ) ) PAPER AND FOREST PRODUCTS — (0.9)% International Paper Co. ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (1.3)% Boston Properties, Inc. ) ) Rayonier, Inc. ) ) ) ROAD AND RAIL — (2.2)% CSX Corp. ) ) Norfolk Southern Corp. ) ) Werner Enterprises, Inc. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.5)% Rush Enterprises, Inc., Class A ) ) WIRELESS TELECOMMUNICATION SERVICES — (2.0)% United States Cellular Corp. ) ) TOTAL COMMON STOCKS SOLD SHORT (Proceeds $12,429,935) ) EXCHANGE-TRADED FUNDS SOLD SHORT — (15.5)% Consumer Discretionary Select Sector SPDR Fund ) ) Financial Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares Dow Jones US Medical Devices Index Fund ) ) iShares Russell 1000 Growth Index Fund ) ) iShares Russell Microcap Index Fund ) ) Market Vectors Pharmaceutical ETF ) ) Utilities Select Sector SPDR Fund ) ) Vanguard REIT ETF ) ) TOTAL EXCHANGE-TRADED FUNDS SOLD SHORT (Proceeds $3,101,871) ) TOTAL SECURITIES SOLD SHORT — (78.3)% (Proceeds $15,531,806) ) OTHER ASSETS AND LIABILITIES — 81.6% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CAD JPMorgan Chase Bank N.A. 7/31/2013 (8 ) USD CAD JPMorgan Chase Bank N.A. 7/31/2013 4 USD CHF Credit Suisse AG 7/31/2013 USD CHF Credit Suisse AG 7/31/2013 (2 ) USD EUR UBS AG 7/31/2013 USD EUR UBS AG 7/31/2013 27 USD JPY Credit Suisse AG 7/31/2013 USD JPY Credit Suisse AG 7/31/2013 38 USD JPY Credit Suisse AG 7/31/2013 (2 ) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro JPY - Japanese Yen USD - United States Dollar Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $12,067,634. Non-income producing. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. Amount relates primarily to deposits with brokers for securities sold short at period end. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Exchange-Traded Funds — — Convertible Bonds — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Domestic Common Stocks ) — — Foreign Common Stocks ) — — Exchange-Traded Funds ) — — Total Value of Securities Sold Short ) — — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on securities sold short ) Net tax appreciation (depreciation) ) The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT Large Company Value Fund June 30, 2013 NT Large Company Value - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 2.0% General Dynamics Corp. Honeywell International, Inc. Raytheon Co. Textron, Inc. AIRLINES — 0.4% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.2% Ford Motor Co. BEVERAGES — 0.3% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc. CAPITAL MARKETS — 4.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.7% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A COMMERCIAL BANKS — 6.6% KeyCorp PNC Financial Services Group, Inc. (The) U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.0% ADT Corp. (The) Avery Dennison Corp. Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.4% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 1.4% Apple, Inc. NetApp, Inc. CONSUMER FINANCE — 0.7% Capital One Financial Corp. DIVERSIFIED FINANCIAL SERVICES — 7.2% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.9% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.1% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.7% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.6% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.3% Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Abbott Laboratories Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.2% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.6% Carnival Corp. HOUSEHOLD PRODUCTS — 2.9% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.7% General Electric Co. INSURANCE — 8.4% Allstate Corp. (The) American International Group, Inc. Berkshire Hathaway, Inc., Class B Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) MACHINERY — 1.3% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 2.8% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.2% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.6% PG&E Corp. MULTILINE RETAIL — 1.6% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 13.9% Apache Corp. Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 8.6% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Applied Materials, Inc. Intel Corp. SOFTWARE — 2.5% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 0.4% Lowe's Cos., Inc. TOTAL COMMON STOCKS (Cost $750,751,360) EXCHANGE-TRADED FUNDS — 0.3% SPDR S&P rust (Cost $2,308,452) TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.00%, 1/15/14, valued at $1,381,165), in a joint trading account at 0.06%, dated 6/28/13, due 7/1/13 (Delivery value $1,352,920) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $4,135,432), in a joint trading account at 0.05%, dated 6/28/13, due 7/1/13 (Delivery value $4,058,756) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $1,376,099), in a joint trading account at 0.04%, dated 6/28/13, due 7/1/13 (Delivery value $1,352,918) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,499,263) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $763,559,075) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 7/31/2013 Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Mid Cap Value Fund June 30, 2013 Mid Cap Value - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 95.7% AEROSPACE AND DEFENSE — 3.2% General Dynamics Corp. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.5% Autoliv, Inc. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.6% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 5.5% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. (The) SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 6.8% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.1% Harris Corp. COMPUTERS AND PERIPHERALS — 1.0% SanDisk Corp. Western Digital Corp. CONTAINERS AND PACKAGING — 1.3% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.7% CenturyLink, Inc. tw telecom, inc., Class A ELECTRIC UTILITIES — 6.5% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 2.0% ABB Ltd. ADR Brady Corp., Class A Regal-Beloit Corp. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.3% Molex, Inc., Class A TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.7% Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 1.5% Sysco Corp. FOOD PRODUCTS — 2.2% ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. Mondelez International, Inc. Class A GAS UTILITIES — 2.0% AGL Resources, Inc. Laclede Group, Inc. (The) HEALTH CARE EQUIPMENT AND SUPPLIES — 7.0% Becton Dickinson and Co. Boston Scientific Corp. CareFusion Corp. Medtronic, Inc. STERIS Corp. Stryker Corp. Varian Medical Systems, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 4.0% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc. Patterson Cos., Inc. Quest Diagnostics, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.4% Carnival Corp. CEC Entertainment, Inc. International Game Technology International Speedway Corp., Class A INDUSTRIAL CONGLOMERATES — 1.3% Koninklijke Philips Electronics NV INSURANCE — 7.2% ACE Ltd. Allstate Corp. (The) Aon plc Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.2% Agilent Technologies, Inc. MACHINERY — 1.0% Kaydon Corp. Woodward, Inc. MEDIA — 0.6% Time Warner Cable, Inc. METALS AND MINING — 1.8% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 2.2% Consolidated Edison, Inc. PG&E Corp. MULTILINE RETAIL — 0.7% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.5% Apache Corp. Devon Energy Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co. Spectra Energy Partners LP Williams Partners LP PHARMACEUTICALS — 1.2% Hospira, Inc. Mallinckrodt plc REAL ESTATE INVESTMENT TRUSTS (REITs) — 5.0% American Tower Corp. Annaly Capital Management, Inc. Boston Properties, Inc. Corrections Corp. of America Federal Realty Investment Trust Piedmont Office Realty Trust, Inc., Class A ROAD AND RAIL — 1.0% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.4% Analog Devices, Inc. Applied Materials, Inc. Avago Technologies Ltd. KLA-Tencor Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Teradyne, Inc. SPECIALTY RETAIL — 1.8% Bed Bath & Beyond, Inc. Lowe's Cos., Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Coach, Inc. THRIFTS AND MORTGAGE FINANCE — 1.9% Capitol Federal Financial, Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $3,219,158,142) EXCHANGE-TRADED FUNDS — 3.0% iShares Russell Midcap Value Index Fund (Cost $96,044,416) TEMPORARY CASH INVESTMENTS — 2.4% Federal Home Loan Bank Discount Notes, 0.00%, 7/1/13 Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.00%, 1/15/14, valued at $2,483,692), in a joint trading account at 0.06%, dated 6/28/13, due 7/1/13 (Delivery value $2,432,900) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $7,436,578), in a joint trading account at 0.05%, dated 6/28/13, due 7/1/13 (Delivery value $7,298,693) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $2,474,583), in a joint trading account at 0.04%, dated 6/28/13, due 7/1/13 (Delivery value $2,432,896) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $93,879,631) TOTAL INVESTMENT SECURITIES — 101.1% (Cost $3,409,082,189) OTHER ASSETS AND LIABILITIES — (1.1)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CAD JPMorgan Chase Bank N.A. 7/31/2013 ) USD CAD JPMorgan Chase Bank N.A. 7/31/2013 USD CHF Credit Suisse AG 7/31/2013 USD CHF Credit Suisse AG 7/31/2013 ) USD EUR UBS AG 7/31/2013 USD EUR UBS AG 7/31/2013 ) USD EUR UBS AG 7/31/2013 USD EUR UBS AG 7/31/2013 ) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro USD - United States Dollar Non-income producing. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT Mid Cap Value Fund June 30, 2013 NT Mid Cap Value - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/
